UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-7034


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SEAN ECHOLS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Senior
District Judge. (3:13-cr-00211-JFA-1)


Submitted:   November 22, 2016              Decided:    November 28, 2016


Before DIAZ and    THACKER,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sean Echols, Appellant Pro Se.     Stacey Denise Haynes, William
Kenneth   Witherspoon,   Assistant   United   States  Attorneys,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Sean Echols, a federal inmate who pled guilty to conspiracy

to use facilities in interstate commerce in furtherance of a

murder-for-hire scheme, appeals from the district court’s order

denying    his     motion    for    reconsideration           of     its    prior    order

denying his        request   for    copies      of    discovery       material      in   his

closed criminal case. 1        Echols asserted that such material 2 was

necessary     to    enable    him    to    present          claims    challenging        his

240-month prison term.         We affirm the district court’s denial of

this request.

     Copies of transcripts and court records may be provided to

an indigent litigant at government expense 3 upon a showing by the

litigant    of       a   particularized              need     for     the     documents.

See Jones v.       Superintendent,        Va.    State        Farm,    460 F.2d 150,


     1 Echols was sentenced to 240 months’ imprisonment for his
conviction in August 2014.      The district court denied his
28 U.S.C. § 2255 (2012) motion challenging his conviction in
April 2015.    Echols’s original request for discovery material
was filed in June 2016, and his motion for reconsideration was
filed in July 2016.
     2  Echols sought unspecified “discovery material” and
“Brady[ v. Maryland, 373 U.S. 83 (1963),]” material of an
unspecified nature.      The motion for reconsideration also
references summaries of witness statements that Echols claims
are contained within the discovery material and claimed that
Echols did not receive a copy of his plea agreement.
     3 We assume, because Echols did not tender payment for
copying costs, that any request for court records was at
government expense.



                                           2
152-53    (4th    Cir.   1972).         Such   a   litigant,      however,      is   not

entitled to free copies “merely to comb the record in the hope

of discovering some flaw.”               United States v. Glass, 317 F.2d
200, 202 (4th Cir. 1963).                To the extent that the discovery

material Echols sought was contained in court records, he did

not establish the requisite need for such records under Jones.

Echols failed to establish why he cannot, without a copy of the

material he sought, set forth any claims he wishes to raise that

challenge his 240-month prison term.

     To the extent that Echols sought post-conviction discovery

to support efforts to obtain relief under 28 U.S.C. § 2255, a

habeas    movant,    “unlike      the    usual     civil      litigant   in   federal

court, is not entitled to discovery as a matter of ordinary

course.”     Bracy v. Gramley, 520 U.S. 899, 904 (1997).                          Thus,

discovery    is    granted   only       for    good    cause.      Rule    6,     Rules

Governing    § 2255      Proceedings.          A      habeas    movant    must       make

specific allegations establishing reason to believe that, if the

facts are fully developed, he is entitled to relief.                             United

States v. Roane, 378 F.3d 382, 403 (4th Cir. 2004).                      We conclude

after review of the record that Echols has not established good

cause for post-conviction discovery.

     We therefore affirm the district court’s denial of Echols’s

motion.      United      States    v.     Echols,       No.    3:13-cr-00211-JFA-1

(D.S.C. July 14, 2016).           We dispense with oral argument because

                                           3
the facts and legal contentions are adequately presented in the

materials   before   this   court   and   argument   would   not   aid   the

decisional process.

                                                                   AFFIRMED




                                    4